          Case 1:21-cv-00161-BAH Document 33 Filed 03/26/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 SAFEX FOUNDATION, INC., et al.,

                        Plaintiffs,
                                                     Civil Action No. 21-161 (BAH)
                        v.
                                                     Chief Judge Beryl A. Howell
 SAFETH, LTD., et al.,

                        Defendants.

                                              ORDER

       Plaintiffs in this case filed, on January 18, 2021, a Motion for a Temporary Restraining

Order and Motion for a Preliminary Injunction, ECF No. 4. On January 26, 2021, following a

hearing at which defendants were present and represented themselves pro se, see Min. Entry

(Jan. 26, 2021), plaintiffs’ Motion for a Temporary Restraining Order was granted in part and

denied in part, see Amended Temporary Restraining Order, ECF No. 20. On March 26, 2021,

plaintiffs’ Motion for a Preliminary Injunction was granted in part and denied in part. See Order,

ECF No. 31. In lieu of filing formal oppositions to plaintiffs’ Motion for a Temporary

Restraining Order or Motion for a Preliminary Injunction, defendants sent the the Court several

emails, which emails the Court has docketed under seal. See Sealed Document, ECF No. 15;

Sealed Document, ECF No. 30.

       As the Court three times explained to defendants, see Min. Orders (Jan. 25, 2021 and

Feb. 3, 2021); Tr. Mot. Hr’g at 4–5 (Jan. 26, 2021), ECF No. 22, defendant Safeth, Ltd., as a

limited company, must be represented by counsel in this matter and may not proceed pro se, see

Greater Se. Cmty. Hosp. Found. v. Potter, 586 F.3d 1, 4 (D.C. Cir. 2009) (“It has been the law

for the better part of two centuries . . . that a corporation may appear in the federal courts only

through licensed counsel.” (omission in original) (quoting Rowland v. Cal. Men’s Colony, 506
          Case 1:21-cv-00161-BAH Document 33 Filed 03/26/21 Page 2 of 3




U.S. 194, 201–02 (1993))), and a default has now been entered against defendant Safeth, Ltd. for

failure to appear, see Entry of Default, ECF No. 29.

       If individual defendants Mr. Joseph Lathus and Ms. Cynthia Lathus wish to continue

representing themselves pro se, the Court hereby advises defendants Mr. Lathus and Ms. Lathus

of the following obligations that they must undertake under the Federal Rules of Civil Procedure

and the local rules of this Court. See Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988); Neal

v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992).

       The Court has notified the parties via minute order, dated March 26, 2021, that the

preliminary injunction in this case may be converted into a permanent injunction, and directed

the parties to provide their views on that course of action no later than April 9, 2021. See Min.

Order (Mar. 26, 2021). Thus, defendants have an opportunity to present their views on whether

the preliminary injunction should be converted into a permanent injunction, by filing a formal

statement on the docket. If defendants do not respond to the Court’s minute order by April 9,

2021, the Court may, in its discretion, conclude that they do not object to the entry of a

permanent injunction enjoining them from engaging in certain behaviors and making certain

categories of statements. See Order, ECF No. 30 (identifying the behaviors in which defendants

are preliminary enjoined from engaging); accord LCvR 7(b) (noting that the consequences of

failure to file any opposition to a dispositive motion within the prescribed time is that “the Court

may treat the motion as conceded.”). Additionally, the Court may choose to treat as conceded

any unopposed arguments by plaintiffs and, if warranted, enter a permanent injunction against

defendants.

       Consequently, any failure to respond in a timely manner carries the risk that a permanent

injunction will be entered against defendants.



                                                 2
          Case 1:21-cv-00161-BAH Document 33 Filed 03/26/21 Page 3 of 3




       Accordingly, it is hereby

       ORDERED that defendants Joseph Lathus and Cynthia Lathus shall file a response to

the Court’s March 26, 2021 minute order on or before April 9, 2021, or the Court may, if the

circumstances warrant, conclude that they do not object to the entry of a permanent injunction

against them; and it is further

       ORDERED that the Clerk of the Court shall serve a copies of (1) this Order, and (2) the

Court’s March 26, 2021 minute order, on defendants via email.

       SO ORDERED.

       Date: March 26, 2021



                                                           ___________________
                                                           BERYL A. HOWELL
                                                           Chief Judge




                                                3
